                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION


CASEY SOBBERI,                                )
                                              )
                Plaintiff,                    )
                                              )
          vs.                                 )         Case No. 1:16CV60 SNLJ
                                              )
MATTHEW HOWARD,                               )
                                              )
                Defendant.                    )


                             MEMORANDUM and ORDER

       This matter is before the Court on plaintiff’s pro se motions to produce (#73, #75).

Plaintiff’s first motion to produce states that the defendant served a copy of his Mental

Health & Medical File on a compact disc. Plaintiff says he cannot view the CD “at his

leisure or whenever he needs a reference.” Plaintiff therefore requests a cost-free

physical copy that he can keep in his cell. Defendant responds that he has already

provided a physical copy, which totals approximately 5,000 pages, but it appears that

copy was thrown away by someone at the prison. Plaintiff’s request is denied. He is

not entitled to a more convenient third copy of materials that have already been produced

to him twice.

       Plaintiff’s second motion to produce requests production of “every single conduct

violation report that plaintiff has received since 2005.” Defendant responds that this

request was never served on defendant during discovery. Discovery is now closed.



                                             1
Plaintiff did receive, apparently, a summary of conduct violations. Plaintiff cannot now

move to compel production of documents he never requested.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s motions to produce (#73, #75) are

DENIED.

      Dated this 30th day of September, 2019.




                                          UNITED STATES DISTRICT JUDGE




                                            2
